Citation Nr: 0504732	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  98-15 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. The propriety of an initial disability rating of 50 
percent for bipolar disorder.

2. The propriety of an initial disability rating of 10 
percent for bronchitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4. Entitlement to an initial compensable disability rating 
for residuals of a left ankle fracture prior to March 29, 
2004.  

5. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture, on and after 
March 29, 2004.  

6.  Entitlement to an initial compensable disability rating 
for residuals of a nose fracture.  

7.  Entitlement to an initial compensable disability rating 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the Seattle, 
Washington, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA). In that decision, the 
RO granted service connection for several disabilities, and 
assigned the following initial disability ratings for the 
disabilities subject to the current appeal: 30 percent for 
bipolar disorder, 10 percent for bronchitis, 10 percent for 
tinnitus, 0 percent for the residuals of a left ankle 
fracture, 0 percent for the residuals of a nose fracture, and 
0 percent for hearing loss, status post ear surgery. In a 
July 2002 rating decision, the RO increased the initial 
rating for bipolar disorder from 30 percent to 50 percent. 
The veteran has continued his appeal on that issue, and is 
seeking an initial rating higher than 50 percent. The veteran 
has since relocated, and his case is now being handled 
through the Philadelphia, Pennsylvania, RO.

In September 2003 the Board remanded this case to the RO for 
further development.  In a rating action in August 2004, the 
RO increased the evaluation for the veteran's left ankle 
disability from noncompensable to 10 percent disabling, 
effective March 29, 2004.  

The issues of entitlement to initial ratings in excess of 10 
percent for bronchitis, and 50 percent for bipolar disorder,. 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 29, 2004, the veteran's left ankle 
disability resulted in moderate limitation of ankle motion, 
and no more.  

2.  Since the effective date of service connection, the 
veteran's left ankle disability has resulted in no more than 
moderate limitation of ankle motion.  

3.  The postoperative residuals of a nose fracture result in 
a 50 percent obstruction of each nasal airway passage.  

4.  The veteran's claim of entitlement to separate 10 percent 
evaluation for tinnitus in each ear lacks legal merit.  

5.  On examination in October 1997, the veteran's hearing 
loss was manifested by auditory acuity level I in the right 
ear and auditory acuity level I in the left ear.  

6.  On examination in February 2000, the veteran's hearing 
loss was manifested by auditory acuity level I in the right 
ear and auditory acuity level II in the left ear.  

7.  On examination in March 2004, the veteran's hearing loss 
was manifested by auditory acuity level I in the right ear 
and auditory acuity level VIII in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for the 
veteran's left ankle disability prior to March 29, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5271, 5262 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left ankle disability have not been met at 
any time since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5271, 5262 (2004).  

3.  The criteria for a 10 percent disability rating for 
postoperative residuals of a nose fracture have been met at 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Code 6502 (2004).  

4.  Entitlement to separate initial 10 percent ratings for 
bilateral tinnitus is not available as a matter of law.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.25, 4.87, 
Diagnostic Code 6260 (2004).  

5.  The rating criteria for a compensable evaluation for 
bilateral hearing loss have not been met at any time since 
the effective date of service connection.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (1998 & 
2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004).  The VCAA modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Initially and in regard to the veteran's claim for separate 
10 percent ratings for tinnitus in each ear, it is noted that 
the Court recently held that VA's duties to notify and assist 
contained in the VCAA are not applicable to claims, such as 
this one, in which the law, rather than the evidence, is 
dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In regard to the veteran's claim for an increased initial 
rating for his nasal fracture The Court has concluded that 
the VCAA was not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision granting the maximum schedular rating for 
residuals of a nasal fracture, further assistance is 
unnecessary to aid the appellant in substantiating that 
claim.

In regard to the veteran's claims for increased ratings for 
hearing loss and a left ankle disability, it is noted that in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, it is noted that in March 2002 the RO sent 
the veteran a letter that told him what evidence VA was 
responsible for obtaining, and what evidence he was 
responsible for.  The letter essentially invited him to 
submit relevant evidence.  

The letter incorrectly informed him that the evidence needed 
to substantiate his claim, was that showing entitlement to 
service connection.  The statement of the case and the 
supplemental statements of the case, remedied this defect by 
explaining the criteria for higher initial ratings, and why 
his disabilities had been evaluated as they had.   These 
documents furnished him with the criteria for rating his 
disabilities.  This information served to inform him of the 
ways in which the evidence did not substantiate his claims.  
The discussion in the statement of the case and supplemental 
statements of the case, served to tell him of the evidence 
needed to substantiate his claims.

The Pelegrini Court also held that VCAA notice should 
generally be provided prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, at 119-120.  However, 
the Court specified that its decision was not meant to 
invalidate decisions made prior to the November 9. 2000 
effective date of the VCAA.  In those cases it was sufficient 
for the Board to ensure that proper notice was ultimately 
provided.  Id., at 120, 122-4.

As required by the VCAA, the veteran has been afforded VA 
examinations for the disabilities at issue.  Moreover, it 
does not appear from a review of the record that any clinical 
evidence relevant to the veteran's current claim for 
increased ratings for psychiatric disability is available, 
but not associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current appellate claims 38 
U.S.C.A. § 5103A(a)(2).  Accordingly, the Board will proceed 
to adjudicate on the current record the veteran's current 
claim for an increased rating for his left hand disability.  

Left Ankle prior and subsequent to March 29, 2004.

On VA examination conducted in October 1997 the veteran 
complained of intermittent pain during changes in barometric 
pressure.  On evaluation the veteran had a normal gait both 
in tandem and in parallel.  He could toe and heel walk 
easily.  There was no increased laxity to inversion and 
eversion in the left ankle.  Dorsiflexion was to 14 degrees 
in the left ankle with 45 degrees of plantar flexion.  There 
was no effusion, weakness, swelling, pain, discomfort, or 
hyperthermia reported.  

During a VA examination in December 1999 the veteran had 
occasional left ankle pain during cold and damp weather.  He 
did not notice any swelling, stiffness, redness, heat, 
fatigability, locking, giving way, lack of endurance, or 
incoordination.  There had been no dislocation or recurrent 
subluxation.  He did not use any brace or other assistive 
device and there had been no surgical intervention.  
Evaluation revealed a normal gait and there was no swelling 
in the left ankle.  There was no abnormal mobility, but there 
was deep tenderness in the lower third of the fibula.  He had 
10 degrees of active dorsiflexion in the left ankle and 45 
degrees of plantar flexion.  There was full range of subtalar 
motion.  X-rays showed calcification and union at the distal 
fibular site.  The diagnosis was history of left distal 
fibula fracture with residual stiffness, and an intact ankle 
mortise.  It was noted that the fracture site was well united 
with a less than 5-degree change in alignment.  

On VA examination conducted on March 29, 2004, the veteran 
complained of generalized stiffness and increased tenderness 
and pain in the left ankle, especially in the morning and 
during weather changes.  He reported infrequent swelling in 
the ankle and he said that the ankle would give way 3-4 times 
a year.  He also reported flare-ups of his left ankle 
disability about 3-4 times annually.  Weakness and locking of 
the ankle were denied.  Evaluation revealed 18 degrees of 
dorsiflexion in the left ankle and 40 degrees of plantar 
flexion.  He had 15 degrees of inversion and 20 degrees of 
eversion.  Repetition brought no reduction in range of motion 
and no reduction in strength.  There was "no visualization 
of complaints of increased pain."  His Gait was normal and 
the veteran could stand on his toes and heels.  Gait was 
normal.  An X-ray showed old trauma to the left distal fibula 
with mild exostosis.  Mild degenerative joint disease was 
noted.  The diagnosis was, essentially, mild degenerative 
joint disease with old trauma to the left ankle with 
exostosis.  

Under the rating schedule, limitation of motion of an ankle 
is rated at 10 percent if moderate, and 20 percent if marked. 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Full range of 
motion of an ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II 
(2002). The evaluations conducted in 1997 and 1999 show some 
loss of plantar and dorsiflexion.  While the limitation of 
ankle plantar flexion was relatively slight, there was a 
considerable loss of ankle dorsiflexion indicated on these 
examinations.  

In the Board's opinion, the limitation of motion of the 
veteran's left ankle shown in these VA examinations was 
sufficient to be considered moderate.  Therefore the 
veteran's service connected left ankle disability warranted a 
10 percent rating prior to March 29, 2004.  However, the 
limitation of motion clinically demonstrated prior to March 
29, 2004 was insufficient to be considered marked.  Therefore 
a 20 percent rating for the veteran's left ankle disability 
prior to March 29, 2004 is not warranted.  

Similarly, the VA examination of the veteran's left ankle 
conducted in March 2004 showed some limitation of motion in 
the ankle, but the degree of such limitation of ankle motion 
may not reasonably be considered to be more than moderate in 
severity.  A marked degree of loss of left ankle motion was 
not demonstrated on that examination.  Therefore the 
veteran's present symptomatology due to his service connected 
left ankle disorder is adequately reflected by the 10 percent 
rating that is currently in effect.  

In this regard all examinations have shown the veteran to 
have most of normal plantar and dorsi-flexion.  See 38 C.F.R. 
§ 4.70, Plate II (2004) (specifying that normal dorsiflexion 
is from 0 to 20 degrees, and normal plantar flexion is from 0 
to 40 degrees).  Further, the examiner who conducted the 
March 2004, examination characterized the limitation of ankle 
motion as "mild."  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

On the March 2004 examination there were no visible signs of 
pain, and repeated motion did not result in a reduction in 
the range of motion.  Therefore, there were no signs of 
additional limitation due to fatigability or weakened 
movement.  There have been no reports of incoordination, 
although the veteran did report that the ankle gave way a few 
times a year.

Nose Fracture  

During a VA examination in January 2000 the veteran was found 
to have a deviated nasal septum with approximately 90 percent 
obstruction of the right valve area.  

On VA examination in March 2004, slight swelling of the nasal 
passages was noted.  No drainage was noted.  Only the middle 
turbinate could be visualized.  Alignment appeared normal and 
there was no tenderness on palpation.  Breathing was said to 
be about 50 percent of expected in the nasal passages.  The 
diagnosis was post trauma, fractured nose with residuals as 
stated.  

The veteran is currently evaluated as zero percent disabled 
(noncompensable) for his service-connected postoperative 
residuals of a nose fracture. A 10 percent disability rating, 
and no more, is warranted for traumatic deviation of the 
nasal septum that is manifested by 50-percent obstruction of 
the nasal passage on both sides or complete obstruction one 
side. 38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).  On the 
recent VA examination of the veteran's nose the examiner 
indicated that the veteran's nasal passages were about 50 
percent obstructed.  On an earlier examination the veteran's 
right nasal air way was estimated to be about 90 percent 
obstructed, which approximates complete obstruction.  Under 
the criteria cited above, symptomatology of this extent 
warrants a 10 percent rating for the residuals of the 
veteran's nasal fracture.  This is the maximum schedular 
evaluation under the applicable criteria.  Therefore, the 
Board finds that this 10 percent rating reflects the highest 
degree of impairment shown since November 2, 1997, the day 
following the veteran's discharge from service, and the 
effective date of the grant of service connection.  As such, 
the rating should be effective since that time. Therefore, 
there is no basis for staged rating the present case.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Tinnitus 

The medical evidence shows that the veteran suffers from 
bilateral tinnitus due to service. In an February 12998 
rating decision the RO granted service connection for 
tinnitus, and assigned a 10 percent rating for the bilateral 
disorder pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2004).  Citing McCormack v Gober, 14 Vet. App. 
39, 47 (2000) the representative essentially asserts that 
because the veteran's claim for separate ratings was filed 
prior to the publication of the above change, the Board must 
apply the law in effect prior to June 2003, which was 
ambiguous and did not expressly prohibit the assignment of 
separate ratings.  Therefore, it is argued that the 
provisions of 38 C.F.R. § 3.102 require that all reasonable 
doubt be resolved in the veteran's favor and separate 
compensable ratings assigned for the veteran's tinnitus in 
each ear.  

In Karnas v Derwinski 1 Vet. App. 308 (1991), the Court held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant. In Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit") expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application. The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation. 
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Nevertheless, the change to Diagnostic Code 6260, effective 
in June 2003, did not provide for retroactive application. 
See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003). The veteran is, 
therefore, at least entitled to application of the prior 
version of the regulation for the period of eligibility prior 
to June 2003. See Smith (Ellis) v. Principi, 17 Vet. App. 168 
(2003) (although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

As noted by the veteran's representative, VA's General 
Counsel addressed this issue in a precedent opinion issued in 
May 2003. The General Counsel held that Diagnostic Code 6260, 
as in effect prior to June 2003, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
the tinnitus was perceived as unilateral, bilateral, or in 
the head. Separate ratings for tinnitus for each ear could 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code. See VAOPGCPREC 2- 2003; 69 Fed. Reg. 25,178 
(2004).

Precedent opinions of VA's General Counsel are binding on the 
Board. 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 (2004). The 
veteran's representative contends, however, that VAOPGCPREC 
2-2003 is not applicable to the instant appeal because the 
General Counsel failed to address in that opinion the 
applicability of 38 C.F.R. § 4.25(b). The Board will, 
therefore, separately address that issue.

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any. See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2004). 
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed. See 38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-2003 the General 
Counsel noted that tinnitus is the perception of sound in the 
absence of any external stimulus.  Citing The Merck Manual 
665 (17th ed. 1999).  VA also discussed the nature of 
tinnitus in the proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. (Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers. The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that 
tinnitus was generated in the inner ear, 
but this is not the case.  It further 
states that damage in the inner ear may 
be a precursor for subjective tinnitus, 
but that subjective tinnitus is generated 
within the central auditory pathways.
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head. Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability. Disability ratings are based on 
the average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment. Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems. 38 C.F.R. § 4.10 (2003).

The veteran's representative points out the fact that the 
Rating Schedule provides for separate ratings for a single 
disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, however, results in 
additional functional limitations, in terms of the ability to 
ambulate.  Having tinnitus in both ears does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

The Veterans of Foreign Wars further contends that, pursuant 
to the phrase in 38 C.F.R. § 4.25(b) "except as otherwise 
provided," a single rating for multiple manifestations of the 
same disease entity can be applied only if the diagnostic 
code so specifies.  For instance, some of the diagnostic 
codes pertaining to the feet provide that the same rating 
applies regardless of unilateral or bilateral involvement.  
The Board notes, however, that that lack of distinction 
applies to disabilities warranting the minimum 10 percent 
rating, indicating that the disability is of insufficient 
severity to warrant distinct ratings for unilateral or 
bilateral involvement.

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus the Board need not look so far as the 
diagnostic codes pertaining to the feet; the diagnostic codes 
pertaining to the auditory system specify the situations in 
which separate ratings are applicable, depending on 
unilateral or bilateral manifestations.  For example, the 
rating for hearing loss is dependent on whether there is 
hearing loss in both ears, or only one ear.  In addition, 
Diagnostic Code 6207 provides a 30 percent rating for the 
complete loss of one auricle, and a 50 percent rating for the 
complete loss of both auricles.  None of the remaining 
diagnostic codes pertaining to the auditory system provide 
for unilateral versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor. See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes). The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately. The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . "  Gardner v. Brown, 513 U.S. at 118 (citations 
omitted). By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Gardner v. Brown, 513 U.S. at 120.  The 
regulation at issue specifies that recurrent tinnitus is to 
be evaluated as 10 percent disabling. 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear, 
both ears, or within the head.  Other diagnostic codes 
pertaining to the auditory system specify whether the rating 
is to be assigned based on unilateral or bilateral 
involvement (Diagnostic Code 6100 for hearing loss, and 
Diagnostic Code 6207 for loss of auricle).  Because some of 
the diagnostic codes pertaining to the auditory system 
distinguish between unilateral and bilateral involvement, it 
is apparent from the regulation that the omission of that 
language from Diagnostic Code 6260 was intentional.  This 
interpretation of the diagnostic code is not in conflict with 
38 C.F.R. § 4.25(b), because that regulation specifies that 
disabilities arising from the same disease entity are to be 
separately rated; tinnitus, whether unilateral or bilateral, 
constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 10 
percent rating applies to recurrent tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the arguments of the 
veteran's representative are without merit, and the veteran's 
claim of entitlement to separate 10 percent ratings for 
bilateral tinnitus is denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).

Hearing Loss 

On audiometric testing conducted during an October 1997 VA 
examination the veteran had puretone thresholds of 15, 10, 
55, and 85 decibels in the right ear and 35, 35, 60, and 75 
decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold was 41 decibels in the right 
ear and 51 decibels in the left ear.  Speech recognition was 
96 percent in the right ear and 94 percent in the left ear.  

Audiometric testing conducted during a February 2000 VA 
examination revealed that the veteran had pure tone 
thresholds of 10, 15, 55, and 80 decibels in the right ear 
and 55, 65, 85, and 90 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  The average pure tone threshold 
was 40 decibels in the right ear and 74 decibels in the left 
ear.  Speech recognition was 96 percent in the right ear and 
94 percent in the left ear.  

On audiometric testing conducted during a March 2004 1997 VA 
examination the veteran had pure tone thresholds of 10, 20, 
75, and 90 decibels in the right ear and 75, 75, 80, and 85 
decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold was 48.75 decibels in the 
right ear and 78.5 decibels in the left ear.  Speech 
recognition was 94 percent in the right ear and 84 percent in 
the left ear.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  See 64 Fed. Reg. 25202 
(1999).  As the veteran's claim was pending when the 
regulations changed, either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new criteria are only applicable to the period 
of time since their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 3-2000.

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a pure tone audiometry test of pure tone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average pure tone threshold obtained by dividing these 
thresholds by four.  Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average.  Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

Under the new rating criteria, which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss.  In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
pure tone threshold average, using Table VIa. 38 C.F.R. §§ 
4.85(c), 4.86.  In pertinent part, as applicable to the 
present decision, the Roman numeral designation for hearing 
impairment for an ear can be determined from either Table VI 
or Table VIa, whichever results in the higher Roman numeral, 
when in the case of the left ear, pure tone threshold each of 
the four specified frequencies is 55 decibels or more.  Each 
ear will be evaluated separately. 38 C.F.R. § 4.86(a).

During the period since the effective date of service 
connection, the veteran's right ear pure tone threshold 
measure in decibels has been consistently level I under the 
current and old versions of the rating schedule.  His left 
ear pure tone threshold measure in decibels has varied with 
level I auditory acuity shown in October 1997; level II 
auditory acuity shown in February 2000; and level III 
auditory acuity in March 2004.  These levels of defective 
hearing are not sufficient to warrant a compensable 
evaluation for any period since the effective date of service 
connection under either the old or new criteria, even with 
consideration of the alternative method of rating hearing 
loss provided by 38 C.F.R. §§ 4.85(c), 4.86.  


ORDER

An initial evaluation of 10 percent for residuals of a nasal 
fracture is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

An initial evaluation of 10 percent for a left ankle 
disability is granted effective November 2, 1997..

An initial evaluation in excess of 10 percent for a left 
ankle disability is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

In accordance with the Board's previous remand, the veteran 
has been afforded an examination to evaluate his respiratory 
disability. During this March 2004 examination pulmonary 
function studies were conducted, but diffusion capacity of 
carbon monoxide (DLCO) was not reported. " One of the 
criteria for evaluating the veteran's respiratory disability 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2004), is DLCO.

Given the rating criteria, further testing is required. VA 
regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. §§ 4.2, 19.9 (2004).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'" Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

In regard to the veteran's claim for an increased rating for 
his psychiatric disability, it is noted that, during his 
March 2004 VA psychiatric examination, he stated that he was 
receiving ongoing VA outpatient treatment in the mental 
hygiene clinic at the John J. Pershing Veteran Medical 
Center, in Poplar Bluff, Missouri.  Review of the record 
reveals records showing that the veteran was treated at that 
facility, but does not reveal records of that treatment, 
particularly for the period after December 3, 2001.  As VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
records reflecting treatment for psychiatric symptoms 
subsequent to December 3, 2001, should therefore be requested 
and associated with the claims folder.  

It is also noted that the VA examiner who conducted the 
psychiatric examination Of March 2004 suggested that the 
veteran undergo neuropsychological testing to determine the 
extent of the veteran's cognitive dysfunction caused by his 
service connected psychiatric disorder.  In view of the 
veteran subjective complaints of difficulties with 
comprehension and concentration, the Board believes that such 
testing should be conducted prior to further appellate 
consideration of the veteran's claim for an increased rating 
for his psychiatric disorder.  

In view of the above, the issues of increased ratings for the 
veteran's psychiatric and respiratory disabilities are 
REMANDED for the following development.  

1. The veteran should be afforded 
arterial blood gas testing to determine 
his DLCO.  The report of this test should 
be associated with the claims folder.  

2.  The AMC or RO should obtain all 
clinical records documenting the 
veteran's treatment for psychiatric 
symptoms at the John J. Pershing VA 
hospital in Poplar Bluff, Missouri since 
December 2001.  All records obtained 
should be associated with the claims 
folder.  

3.  Then the veteran should be afforded 
neuropsychological tests to determine the 
extent of his cognitive difficulties due 
to his psychiatric symptoms.  The report 
of this examination should be associated 
with the claims folder.  

4.  Then the veteran's claims should be 
re-adjudicated.  If the benefits remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


